El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
José Roque Echevarría fue denunciado en la Corte Municipal de Arecibo por un delito de acometimiento con cir-cunstancias agravantes consistente en que allá por el 13 de enero de 1937 y en la ciudad de Arecibo, ilegal, voluntaria y maliciosamente y con intención de causarle grave daño corporal, bizo un disparo de revólver contra Pastor Ayéndez, sin lograr herirle.
Mientras se celebraba el juicio en la corte municipal de-claró Pastor Ayéndez y en su testimonio hizo manifestacio-nes contrarias a las que anteriormente había hecho en el cuartel de la policía en presencia de otros testigos. Enten-diendo el juez municipal que la declaración que ante él pres-taba Ayéndez era contraria a la verdad y que dicha declara-ción era material a la causa que se juzgaba, lo procesó por desacato por perjurio y luego de seguir el procedimiento dispuesto por la ley lo declaró culpable y lo sentenció a cum-plir tres meses de cárcel.
*921Oída la prueba en el caso de acometimiento grave, el acu-bado José Roque Echevarría fué sentenciado a pagar una multa de $75.
Uno y otro acusados apelaron de sus respectivas senten-cias para ante la Corte de Distrito de Arecibo, la que des-pués de celebrarles un juicio de novo los declaró culpables y les impuso $50 de multa a Echevarría por acometimiento -con circunstancias agravantes y tres meses de cárcel a Ayén-dez por desacato por perjurio.
Apelaron los acusados para ante este tribunal, y hallán-•dose ambas causas íntimamente relacionadas, se consolidaron y se celebró la vista como si de un solo recurso se tratare.
Los apelantes fundan su recurso de apelación en que la •corte de distrito cometió error manifiesto en la apreciación •de la prueba.
De la evidencia resulta que en el juicio que se celebró en la Corte Municipal de Arecibo, declaró Carmelo Gronzález, policía insular, que con motivo de los sucesos que dieron lu-•gar a la denuncia, Echevarría y Ayéndez fueron conducidos al cuartel y que allí, en presencia de Ramona Tull y otras personas, Ayéndez declaró que Echevarría le había hecho un ■disparo de revólver y mostró el pantalón que vestía, que-mado por la bala. Declaró Ramona Tull que ella vivía muy •cerca del sitio del suceso y que vió cuando Echevarría hizo ■el disparo desde el balcón de su casa. Posteriormente, du-rante el juicio, volvió a declarar que hallándose en el cuar-tel de la policía oyó a Ayéndez decir que Echevarría le ha-bía hecho un disparo de revólver y mostraba a la vez el pan-talón que vestía, quemado por la bala.
Resulta además de la evidencia que Ayéndez, llamado a declarar por la defensa, manifestó que Echevarría no le ha-bía hecho ningún disparo ni oyó detonación alguna, que des-pués de la riña su pantalón no tenía ninguna perforación ni ■lo mostró ni recuerda haberlo mostrado a Ramona Tull.
Otros testigos de descargo y el acusado Echevarría ne-garon la -.existencia del disparo.
*922Con esta evidencia el juez municipal dictó las sentencias-de que antes hemos hecho mérito, y reproducida la misma prueba ante la Corte de Distrito de Arecibo, ésta dirimió el conflicto en contra de los acusados y dictó las sentencias que-motivan estos recursos.
Se alega por la defensa que la declaración que en el cuartel hiciera Ayéndez no era admisible .en evidencia por tratarse de una confesión y no haberse probado previamenteque la misma había sido hecha voluntariamente después deadvertido el acusado de sus derechos constitucionales.
Para que el delito de acometimiento en cualquiera de sus grados pueda realizarse, se necesitan por lo menos dos su-jetos: el activo, que trata de realizar la agresión, y el pa-sivo, contra quien va dirigida la misma. En este caso Ayén-dez era la supuesta víctima y por consiguiente no podía ser el acusado. Siendo ello así, las manifestaciones que él hi-ciera en el cuartel de la policía no podían tener carácter de confesión, pues ni tendían a demostrar que el que las hizo hubiera cometido delito alguno ni fueron hechas por una persona acusada de un delito. Si se utilizaron- en el juicio' por acometimiento con circunstancias agravantes, no fue para incriminar a Echevarría, en relación con el cual hubie-ran sido testimonio de referencia, sino solamente para im-pugnar la declaración de Ayéndez, demostrando con ellas'-que en ocasión anterior, en el cuartel, había hecho manifes-taciones incompatibles con las que entonces hizo bajo jura-mento. Código de Enjuiciamiento Civil, sección 521.
La declaración de la testigo presencial, Ramona Tull, era suficiente para sostener la sentencia dictada contra el apelante José Roque Echevarría. La corte sentenciadora, que la oyó declarar y pudo apreciar su conducta en la silla testifical y comparar y analizar su declaración conjuntamente con las de los demás testigos, le dió entero crédito, y al así hacerlo, no encontramos que actuara con pasión, prejuicio o parcialidad ni que cometiera error alguno. Artículo 380, Código de Enjuiciamiento Civil.
*923La misma declaración de Ramona lull, así como la del policía Carmelo González, sobre las manifestaciones que en el cuartel hiciera Ayéndez, son suficientes-para sostener la sentencia que contra este último se dictó por el delito de de-sacato por perjurio.

Procede., por lo~ expuesto, desestimar ambos recursos y confirmar las dos sentencias apelabas.

El Juez Presidente Señor Del Toro no intervino.